                       UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF OHIO
                            EASTERN DIVISION


CANDICE MARIE GRIESMAR,                   )     Case No. 5:20-cv-01356
                                          )
      Plaintiff,                          )     Judge J. Philip Calabrese
                                          )
v.                                        )     Magistrate Judge
                                          )     Kathleen B. Burke
CITY OF STOW, OHIO, et al.,               )
                                          )
       Defendants.                        )
                                          )

                             OPINION AND ORDER

      Plaintiff Candice Marie Griesmar filed suit in State court alleging that

Defendants City of Stow, Officer J. Bailey, and Lieutenant H. Prusha violated her

rights and those of a putative class under the federal and Ohio Constitutions. (ECF

No. 1-2.)   Defendants timely removed the action based on federal question

jurisdiction. (ECF No. 1.) In response, Plaintiff moves to stay or dismiss her federal

claim brought under 42 U.S.C. § 1983 without prejudice and to remand her state

claims. (ECF No. 6.) For the reasons that follow, the Court DENIES Plaintiff’s

motion.

                            STATEMENT OF FACTS

      Plaintiff alleges the following facts in the complaint. On May 30, 2019 officers

from the Stow, Ohio police department subjected Ms. Griesmar to a traffic stop and

cited her for speeding. (ECF No. 1-2, PageID #10.) After issuing the speeding

citation, Officer Bailey requested to search Plaintiff’s vehicle because the officer



                                          1
“continually smelled a light odor of marijuana coming from the vehicle.”          (Id.)

According to the complaint, Ms. Griesmar refused to give consent for a search, but

the officer “told her due to the odor of marijuana it was actually not an option and

that [he] was going to search her vehicle.” (Id., PageID #10–11.) Officer Bailey

searched her vehicle and found several oxycodone pills.           (Id., PageID #15.)

Ms. Griesmar was subsequently arrested and charged with felony and misdemeanor

drug charges.   (Id., PageID #10.)    Ultimately, a fifth-degree felony drug charge

against Ms. Griesmar was ultimately dismissed. (Id., PageID #18–19.)

                           STATEMENT OF THE CASE

      Based on these facts, Plaintiff filed suit in State court and brought five claims

against Defendants. In Count I, Plaintiff asserts, under 42 U.S.C. § 1983, that the

Defendant officers unlawfully detained her and seized her property. (Id., PageID

#10.) Plaintiff also claims that a “class of others have been arrested without a

warrant” and “without prompt determinations of probable cause.” (Id.) In Count II,

Plaintiff alleges that the City’s “failure to maintain and enforce proper training or

policies and procedures” violated her federal constitutional rights. (Id., PageID #12.)

In Count III, Plaintiff claims she is entitled to declaratory relief and a preliminary

and permanent injunction against the practices of the City’s police of which she

complains.   (Id.)   In Count IV, Plaintiff claims she was falsely arrested and

imprisoned in violation of State law. (Id.) She also claims that “defendants used

excessive force” in the arrests of class members. (Id., PageID #13.) In Count V,




                                          2
Plaintiff asserts claims under “established state constitutional and statutory law”

which “further violates Ohio public policy.” (Id.)

      Defendants timely removed the action. (ECF No. 1.)

                                         ANALYSIS

      Plaintiff moves to stay determination of her Section 1983 claim or, in the

alternative, to dismiss her federal claim pursuant to Rule 41(a)(2) without prejudice

and remand her pendent State-law claims. The Court addresses each part of the

motion in turn.

I.    Motion to Stay and Remand

       Plaintiff seeks to stay her Section 1983 claim and remand her pendent State-

law claims. Plaintiff argues she “did not want to make a federal case” out of her

action. (ECF No. 6, PageID #44.)

      A plaintiff is entitled to remand only if the court lacks subject matter

jurisdiction or there is an error in the removal process. 28 U.S.C. § 1447(c). Federal

subject matter jurisdiction is established at the time of removal and does not

disappear with subsequent narrowing of the issues to exclude federal claims.

Williamson v. Aetna Life Ins. Co., 481 F.3d 369, 375 (6th Cir. 2007) (citing St. Paul

Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 293 (1938)). When a federal court

has jurisdiction, it also has a “virtually unflagging obligation . . . to exercise” that

authority. Colorado River Water Conservation Dist. v. United States, 424 U.S. 800,

817 (1976). At the time of removal, this Court had jurisdiction because Plaintiff

asserted a claim under Section 1983—a point Plaintiff does not dispute. Nor does



                                           3
Plaintiff allege any defect in the removal process. Therefore, Plaintiff is not entitled

to remand under 28 U.S.C. § 1447(c), and the Court has an obligation to exercise its

authority to hear federal claims.

      Where a plaintiff is not entitled to remand a court may, in its discretion, choose

to remand pendent state claims. See Carnegie-Melon University v. Cohill, 484 U.S.

343, 349–51 (1988). A district court must balance the interests of judicial economy

and avoidance of multiplicity of litigation in deciding whether to resolve State-law

issues. Harper v. AutoAlliance Int’l, Inc., 392 F.3d 195, 211 (6th Cir. 2004). A court

may also consider whether a plaintiff is attempting to shop for a State forum. Cohill,

484 U.S. at 357; Harper, 392 F.3d at 211–12 (finding forum manipulation where the

plaintiff moved for remand because the case was on the docket for a substantial

amount of time and the parties completed discovery); Eatherton v. New York Life Ins.

Co., No. 3:03-cv-7042, 2003 WL 21478979, at *2 (N.D. Ohio 2003) (finding that forum

manipulation was not a major concern where remand followed dismissal of federal

claims with prejudice).

      Plaintiff does not argue that the Court lacks the authority to exercise

supplemental jurisdiction over her State-law claims. Plaintiff’s Section 1983 claim

and State-law claims arise from the same set of operative facts. Dividing her action

between State and federal court would waste judicial resources and potentially

subject Defendants to inconsistent judgments and a multiplicity of overlapping

litigation. Further, Plaintiff’s federal constitutional rights lie at the heart of her

claims.



                                           4
      Although Plaintiff disavows any manipulative motive in her motion to remand,

her request for dismissal of the Section 1983 claim without prejudice suggests she is

forum shopping. See Eatherton, 2003 WL 21478979, at *2. In balancing the interests

of fairness and judicial economy, the Court determines that it has jurisdiction, has

an obligation to exercise that jurisdiction, and is the most appropriate forum to

adjudicate both Plaintiff’s Section 1983 claim and her pendent State-law claims.

Therefore, the Court DENIES Plaintiff’s motion to stay and to remand her pendent

State-law claims.

II.   Motion to Dismiss under Rule 41

      Alternatively, Plaintiff moves to dismiss her Section 1983 claim without

prejudice pursuant to Rule 41(a). (ECF No. 6, PageID #51.) However, under the law

of the Sixth Circuit, Rule 41(a) can only be used to dismiss entire actions; accordingly,

it cannot be used to dismiss fewer than all parties or all claims. Philip Carey Mfg.

Co. v. Taylor, 286 F.2d 782, 785 (6th Cir. 1961) (finding that a plaintiff may only

dismiss an “action” using Rule 41(a), where an “action” is interpreted to mean “entire

controversy”). To dismiss fewer than all claims or parties from an action falls to

Rule 21. See id.; Sheet Metal Workers’ Nat’l Pension Fund Bd. of Trustees v. Courtad,

Inc., No. 5:12-cv-7238, 2013 WL 3893556, at *4 (N.D. Ohio July 26, 2013) (citing

Taylor, 286 F.2d at 785) (“A plaintiff seeking to dismiss only one defendant from an

action must move the Court to do so under Rule 21.”).

      Because Plaintiff only seeks to dismiss a single claim from her action, her

motion to dismiss her federal claims under Rule 41(a) is DENIED.



                                           5
                                 CONCLUSION

      For the foregoing reasons, the Court DENIES Plaintiff’s motion to stay or

dismiss her federal claims and to remand her State-law claims.

Dated: June 23, 2021




                                      Judge J. Philip Calabrese
                                      United States District Judge
                                      Northern District of Ohio




                                        6
